Title: From George Washington to Benjamin Harrison, Sr., 10 January 1782
From: Washington, George
To: Harrison, Benjamin, Sr.


                  
                     Sir
                     Philadelphia 10th January 1782
                  
                  I am under the disagreeable necessity of inclosing you the Copy of a representation signed by several Officers of the Virginia Line, in behalf of the whole assembled at Cumberland Court House, and addressed to Colonel Febiger, on giving them orders to prepare to march with a Detachment to join General St Clair—This was transmitted by Colonel Febiger to Genl St Clair, in excuse for not sending on the Detachment agreeable to orders.
                  (Although it must be confessed that the Officers have reason to complain of the great arrearages of pay, yet it does not follow; that they can be justified in prescribing terms to their Country at a very Critical moment)—I shall myself write to Colonel Febiger and give him my opinion fully and freely upon the impropriety of their conduct: But I must, at the same time, hope, that as I shall give very peremptory orders to have a detachment formed and marched, the State will make every possible exertion so to equip and provide for the Officers and men going upon service, that they will have no reasonable ground of complaint—I particularly mention the Officers and men going upon service: because if the means, which may be at the time in hand, are applied to those who more immediately want them, a part may be tolerably provided for and sent off, where as, a general distribution would give but a very ineffectual relief to the whole.
                  I am convinced your Excellency is so fully impressed with the importance of pushing reinforcements to our southern Army before the Enemy can make any considerable addition to theirs, that every exertion will be made on your part to remove the reasonable complaints of Officers and men.  With very sincere sentiments of Respect and Esteem I have the honor to be Your Excellency’s Most Obedt servant
                  
                     Go: Washington
                     
                  
               